UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-2326


MARY PENLAND,

                  Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:07-cv-03977-HMH)


Submitted:    March 17, 2009                 Decided:   March 19, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Penland, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Mary    Penland          appeals      the     district       court’s      order

dismissing     her    civil       action    against       the    United    States.           The

district court referred this case to a magistrate judge pursuant

to    28    U.S.C.    § 636(b)(1)(B)           (2006).          The   magistrate        judge

recommended that the complaint be dismissed without prejudice

for Penland’s failure to perfect service of process and advised

Penland      that    failure       to    file       specific      objections      to     this

recommendation would waive appellate review of a district court

order      based     upon     the       recommendation.               Penland     did        not

specifically         object       to     the       dispositive        portion      of        the

recommendation.

              The    timely       filing       of     specific        objections        to     a

magistrate      judge’s       recommendation          is     necessary       to   preserve

appellate review of the substance of that recommendation when

the     parties      have      been        warned      of       the    consequences           of

noncompliance.        United States v. Midgette, 478 F.3d 616, 621-22

(4th Cir. 2007); see also Thomas v. Arn, 474 U.S. 140 (1985).

Penland has waived appellate review by failing to file specific

objections      after       receiving       proper     notice.          Accordingly,          we

affirm the judgment of the district court.                             Further, we deny

Penland’s motion to void her plea agreement with the Government.

              We dispense with oral argument because the facts and

legal      contentions      are     adequately       presented        in   the    materials

                                               2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3